Citation Nr: 0428021	
Decision Date: 10/08/04    Archive Date: 10/15/04

DOCKET NO.  02-04 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to special monthly compensation (SMC) under the 
provisions of 38 U.S.C.A. § 1114(s) for the period from March 
17, 1997 to April 30, 1998.


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to April 
1968.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a March 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  

This case was previously before the Board in August 2003.  In 
its decision, the Board granted service connection for 
rheumatoid arthritis of the cervical spine; denied an 
increased rating for a service-connected right wrist 
disability; and granted 20 percent disability ratings for 
service-connected left and right shoulder disabilities.  The 
Board's decision as to these issues is final.  See 38 C.F.R. 
§ 20.1100 (2003).  In light of the grant of service 
connection for the cervical spine disability, the Board 
remanded the issue of entitlement to SMC pending a 
determination of the rating and effective date to be assigned 
for the rheumatoid arthritis of the cervical spine.  It was 
noted that the veteran had specifically stated that he was 
seeking SMC under the provisions of 38 U.S.C.A. § 1114(s) 
only for the period March 17, 1997 to April 30, 1998.  

In a November 2003 rating decision which effectuated the 
August 2003 Board decision, the RO assigned a 20 percent 
rating for rheumatoid arthritis of the cervical spine, 
effective November 17, 2000.  The veteran was provided a 
Supplemental Statement of the Case (SSOC) which continued the 
denial of SMC under the provisions of 38 U.S.C.A. § 1114(s).  
The veteran has not subsequently provided additional evidence 
or argument as to the issue of entitlement to SMC under the 
provisions of 38 U.S.C.A. § 1114(s), which is the only issue 
remaining on appeal.  The veteran's VA claims folder has been 
returned to the Board.  


FINDINGS OF FACT

1.  For the period March 17, 1997 to April 30, 1998, the 
veteran was in receipt of a total temporary evaluation, but 
did not have independent disabilities ratable at a combined 
60 percent or more. 

2.  For the period March 17, 1997 to April 30, 1998, the 
veteran was not shown to be permanently confined to his home 
due solely to his service-connected disabilities.  



CONCLUSION OF LAW

The criteria for an award of SMC under the provisions of 
38 U.S.C.A. § 1114(s) for the period March 17, 1997 to April 
30, 1998 have not been met.  38 U.S.C.A. § 1114(s) (West 
2002); 38 C.F.R. § 3.350(h)(3)(i) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks entitlement to SMC under the provisions of 
38 U.S.C.A. § 1114(s) for the period March 17, 1997 to April 
30, 1998.  

In the interest of clarity, the Board will initially review 
various laws generally pertaining to the issue on appeal.  
The Board will then move on to an analysis of the issue.  
Although all of the evidence in the claims file may not be 
specifically cited in the Board's decision, the Board has 
reviewed and considered all of the evidence in the claims 
file in reaching its conclusion.

The VCAA 

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) [codified as amended at 38 U.S.C.A. § 5102, 
5103, 5103A, 5107].  The VCAA eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. § 
5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,630 (Aug. 29, 2001) [codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which is not at 
issue here, the implementing regulations are also effective 
November 9, 2000.  Consequently, the regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2000) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].  

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

The VCAA eliminated the concept of a well grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims (the Court) in Morton v. West, 12 Vet. 
App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. 
App. (2000) (per curiam), in which the Court held that VA 
could not assist in the development of a claim that was not 
well grounded.

The current standard of review is as follows.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West Supp. 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. §§ 3.102, 4.3 (2003).  In  Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.



Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

After having carefully reviewed the record on appeal, the 
Board has concluded that the requirements of the VCAA as to 
notice apply to this case and have been effectively satisfied 
with respect to the issue on appeal.  The record reflects 
that the veteran has been informed of the various 
requirements of law pertaining to his appeal in the February 
2002 Statement of the Case (SOC) and the November 2003 SSOC.  

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim in a letter dated in 
December 2002.  This letter informed the veteran of the 
provisions of the VCAA and the specific evidence required to 
substantiate his claim.  Specifically, the letter informed 
the veteran that evidence needed to substantiate his claim 
for SMC at the housebound rate would be evidence tending to 
show that he is permanently housebound by reason of service-
connected disabilities.  The RO also informed him of the 
information and evidence that he was required to submit, and 
the evidence that the RO would obtain on his behalf.  The RO 
instructed him to identify any evidence that was relevant to 
his claim, and to provide signed authorizations for each 
medical care provider so that VA could obtain that evidence 
on his behalf.  The RO informed him that although VA would 
make reasonable efforts to obtain the evidence he identified, 
it was ultimately his responsibility to provide the evidence 
in support of his claim.  There is no indication that the 
veteran did not receive that letter.  The Board finds, 
therefore, that VA has fulfilled its obligation to inform him 
of the evidence needed to substantiate his claim. 

An additional comment regarding notice is in order.  A review 
of the record reveals that the veteran was not provided 
notice of the VCAA prior to the initial adjudication of this 
claim (by rating decision in March 2001).  See Pelegrini v. 
Principi, 17 Vet. App. 112 (2004).  The Board notes, however, 
that the claim was readjudicated and a SSOC was provided to 
the veteran in November 2003, following VCAA notice 
compliance action.  The veteran was provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to the VA notice.  In a statement 
received in January 2003, in reply to the December 2002 VCAA 
compliance letter, the veteran responded that he had no 
further information to submit.  Therefore, there is no 
prejudice to the veteran in proceeding to consider the claim 
on the merits.  Cf. Bernard v. Brown, 4 Vet. App. 384 (1993).

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  The veteran 
has not identified any outstanding evidence.  
The veteran has been accorded appropriate opportunity to 
present evidence and argument in support of his claim.  See 
38 C.F.R. § 3.103 (2003).  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  
Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Pertinent Law and Regulations

Special monthly compensation is payable where the veteran has 
a single service-connected disability rated as 100 percent, 
without resort to individual unemployability, and, in 
addition: (1) has a service-connected disability or 
disabilities independently ratable at 60 percent, separate 
and distinct from the 100 percent service-connected 
disability, and involving different anatomical segments or 
bodily systems, or (2) is permanently housebound by reason of 
service-connected disability or disabilities.  This 
requirement is met when the veteran is substantially confined 
as a result of his or her service-connected disabilities to 
his or her dwelling and the immediate premises or, if 
institutionalized, to the ward or clinical areas, and it is 
reasonably certain that the disability or disabilities and 
resultant confinement will continue throughout his or her 
lifetime.  38 U.S.C.A. § 1114(s) (West 2002); 38 C.F.R. § 
3.350(h)(3)(i) (2003).

Factual background

The record reflects that the veteran filed his initial claim 
of entitlement to service connection on February 25, 1997.  
He underwent replacement of the acetabular component of the 
left hip on March 17, 1997.  

In a September 2000 decision, the Board granted the veteran's 
claim of entitlement to service connection for rheumatoid 
arthritis.  In a March 2001 rating decision, effectuating the 
Board decision, the RO established service connection for the 
following disabilities:

(a) Total left hip arthroplasty, 
evaluated as 50 percent disabling from 
February 25, 1997.  A temporary total 
rating under 38 C.F.R. § 4.30, for 
convalescence following left hip surgery, 
was assigned for the period from March 
17, 1997 to May 1, 1998; thereafter, a 
30 percent rating was assigned.

(b) Right hip total arthroplasty, 
evaluated as 30 percent disabling from 
February 25, 1997.  

(c) Postoperative right wrist condition, 
evaluated as 10 percent disabling from 
February 25, 1997.

(d) Rheumatoid arthritis of the left 
shoulder, evaluated as noncompensably 
disabling from February 25, 1997.

(e) Rheumatoid arthritis of the right 
shoulder, evaluated as noncompensably 
disabling from February 25, 1997. 

(f) Rheumatoid arthritis of the left 
hand, evaluated as noncompensably 
disabling from February 25, 1997. 

(g) Rheumatoid arthritis of the left 
wrist, evaluated as noncompensably 
disabling from February 25, 1997.  

(h) Rheumatoid arthritis of the right 
hand, evaluated as noncompensably 
disabling from February 25, 1997.  

The rating decision also awarded a total disability rating 
based on individual unemployability due to service-connected 
disability (TDIU); and eligibility for Chapter 35 Dependents' 
Educational Assistance, both effective February 25, 1997. 

In a November 2003 rating decision, effectuating the August 
2003 Board decision, the RO established service connection 
for rheumatoid arthritis of the cervical spine, evaluated as 
10 percent disabling from November 17, 2000 and 20 percent 
disabling from April 23, 2003.  The RO also increased the 
disability ratings for rheumatoid arthritis of the left and 
right shoulder to 20 percent, effective November 17, 2000.  

Analysis

As noted above, the veteran seeks entitlement to SMC for the 
period from March 17, 1997 to April 30, 1998 (and only that 
period) under the provisions of 38 C.F.R. § 1114(s).  It is 
his contention that, during this period, when a temporary 
total evaluation was in effect, he had additional 
disabilities which were sufficient to establish entitlement 
to payment at the housebound rate.  He specifically denies 
being housebound as a result of his service-connected 
disabilities.  See statement from veteran, received in 
January 2003.

It is clear that during the period March 17, 1997 to April 
30, 1998 the veteran had a service-connected disability which 
was (temporarily) rated as 100 percent disabling (the left 
hip).  However, the record does not show that he had 
additional service-connected disability or disabilities 
independently ratable at 60 percent.  As noted above, for the 
period in question - March 17, 1997 to April 30, 1998 - the 
veteran had the following service-connected disabilities: 
right hip total arthroplasty, rated 30 percent disabling; 
right wrist condition, rated 10 percent disabling; and 
rheumatoid arthritis of the left shoulder, rheumatoid 
arthritis of the left wrist, rheumatoid arthritis of the 
right hand and rheumatoid arthritis of the left hand, each 
evaluated as noncompensably (0 percent) disabling.  The 
combined rating for these additional service connection 
disabilities for the period March 17, 1997 to April 30, 1998 
was 40 percent.  See 38 C.F.R. § 4.25 (2003).  The veteran 
thus does not meet the criteria for SMC under 38 U.S.C.A. § 
1114(s) for the period from March 17, 1997 to April 30, 1998, 
since he did not have additional disabilities which were 
ratable at 60 percent.  See Sabonis v. Brown, 6 Vet. App. 426 
(1994) [where the law and not the evidence is dispositive, 
the claim must be denied because of a lack of entitlement 
under the law]. 

Finally, the veteran does not contend, nor does the evidence 
show, that the veteran was otherwise housebound during the 
period in question due to being substantially confined to his 
dwelling as a result of his service-connected disabilities.  
See 38 C.F.R. § 3.350(i)(2).  

In summary, for the reasons and bases expressed above, the 
Board concludes that a preponderance of the evidence is 
against the veteran's claim of entitlement to SMC under the 
provisions of 38 U.S.C.A. § 1114(s) for the period in 
question.  The appeal is therefore denied.


ORDER

Entitlement to SMC under the provisions of 38 U.S.C.A. 
§ 1114(s) for the period from March 17, 1997 to April 30, 
1998 is denied.  



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



